Citation Nr: 0105874	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for malaria.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  These matters come to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO).  In a September 1999 rating 
decision, the RO denied service connection for hearing loss 
and malaria.  Also, by July 1999 rating decision, the RO 
granted service connection for PTSD, and assigned it a 50 
percent rating; the veteran has appealed the initial 
disability rating.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO in January 2000.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2000), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of his claim based on 
the evidence of record.


FINDINGS OF FACT

1.  Probative evidence relates bilateral hearing loss to in-
service noise exposure.

2.  The entire competent and probative evidence of record 
shows that PTSD is manifested by no more than depressed mood, 
anxiety, and sleep impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2000).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters 

In reaching its decisions herein the Board has considered 
that Congress recently passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  The veteran has had 
a VA audiologic examination as well as a PTSD evaluation, the 
RO has obtained records relevant to PTSD, and the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.

Service Connection for Bilateral Hearing Loss

The veteran served in combat during World War II.  He served 
overseas and participated in the "China Offensive and 
Defensive;" his military decorations include the Purple 
Heart Medal and Asiatic-Pacific Service Medal. 

By letter in September 1999, he recounts many instances of 
extreme noise exposure during service.

A July 1999 VA audiologic examination showed that the 
veteran's right ear puretone thresholds were 10, 20, 50, 50, 
and 60 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Left ear puretone thresholds were 10, 15, 35, 
55, and 50 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Right ear speech discrimination ability 
was 96 percent, and left ear speech discrimination ability 
was 92 percent.  The examiner opined that the veteran's 
bilateral hearing loss was longstanding and probably had its 
onset in service.

Service records including service medical records are 
unavailable.  The RO made efforts to obtain the veteran's 
service medical records in August 1998 and in April 1999.  A 
report of contact form, dated in August 1999, indicates that 
the veteran was contacted and informed that such were not 
available and could not be located.  A letter confirming the 
conversation was sent to the veteran on the same date.  

In the September 1999 letter, the veteran indicated that he 
had no written records.  However, he stated that he was near 
many loud explosions and was injured as a result of one such 
explosion.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board first notes that the veteran is a 
combat veteran.  Combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases, i.e., in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 
3) Once these the first two steps are met, the Secretary will 
accept the combat veteran's evidence as sufficient proof of 
service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

It must be noted however that the presumption under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  Based 
on such definition, the competent evidence of record 
establishes the existence of bilateral hearing loss in this 
case.

As noted above, the veteran served in combat during a period 
of war.  As such, the Board will accept as proof of in-
service incurrence satisfactory lay or other evidence.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See Collette, 
supra.

The Board finds the veteran's statements regarding exposure 
to loud explosions credible.  His statements are consistent 
with the nature of his wartime service and the award of a 
Purple Heart Medal.  Moreover, there is no evidence of record 
to contradict the veteran's contentions.  Additionally, the 
July 1999 audiologic examination report indicates that his 
hearing loss probably originated in service, and there is no 
evidence of record in refutation of that opinion.

The Board recognizes that there are no service medical 
records.  However, affording him the benefit of the doubt and 
considering his combat service along with the competent 
medical evidence of record, his bilateral hearing loss is 
deemed service connected.  38 U.S.C.A. § 1154(b), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.304(d).

Entitlement to a Rating in Excess of 50 Percent for PTSD 

As noted above, the veteran was awarded a Purple Heart Medal 
during his World War II service.  He received outpatient 
treatment at the Portland VA Medical Center between October 
1998 and April 1999.  In the October 1998 referral for mental 
health services, the physician lists symptoms, to include 
depression, chronic fatigue, insomnia, and anhedonia among 
others.  

VA progress notes from January 1999 indicate complaints of 
worthlessness, helplessness, anxiety, insomnia, and 
depression.  The progress notes reflect that he worried about 
his children and had thoughts of the war.  The veteran 
complained of low energy, which he attributed, at least in 
part, to worsening asthma.  

He reported that on returning from the war, he experienced 
frequent flashbacks, nightmares, and hypervigilance.  
However, these symptoms have decreased over time and recur 
only occasionally.  He reported that his functional capacity 
was decreased.  He indicated that he can no longer bowl, 
complete physically demanding construction projects, hunt, or 
fish.  His hobbies reportedly include bingo, church 
activities, and car repair, as well as visiting with friends.

The progress notes indicate that the veteran's speech was 
coherent and of normal rhythm and volume.  His thought 
process was tangential and circumstantial but easily 
redirected.  The veteran's affect ranged from smiling, but 
anxious, to depressed.  Further, the progress notes indicate 
survivor's guilt.  The examiner opined that the veteran's 
symptoms are consistent with PTSD; however, it was stated 
that much of his anxiety is due to events unrelated to his 
combat experience.

Progress notes from late January 1999 indicate improved sleep 
and a denial of nightmares or hypervigilance.  However, he 
did state that he has clear visions of the war although they 
are not particularly bothersome and do not impede daily 
functioning.  Further he denied most symptoms of depression.  
The physician noted that the veteran was calm and that he 
appeared less anxious than he had in the past. 

Clinical progress notes for March 1999 indicate that the 
veteran continues to awaken with a "heavy feeling on his 
shoulders."  He expressed concern about his wife's health 
and worries that she will die and that he will be left alone.  
The physician noted that his speech was somewhat tangential, 
but generally goal oriented and logical.  It was also noted 
that his wife's illness exacerbated his depression.

The aforementioned clinical progress notes consistently 
reflect that the veteran dressed neatly and appropriately, 
and that he was frequently accompanied by his wife.

In April 1999, a VA psychological evaluation of the veteran 
was conducted, at which time he reported that he had worked 
for the same company for 32 years until his retirement some 
15 years earlier.  He stated he had trouble sleeping and 
daily thoughts of the war.  He also told the examiner that he 
dreams of the war every few months.  His wife reported that 
he thrashed at night and had night sweats.  She also stated 
that he was nervous and easily angered.  She reported that he 
used to "numb himself" with alcohol in the past, but that 
he no longer does so.  The veteran admitted being chronically 
anxious, "jumpy" and hypervigilant.  He stated that he 
lacked interest in formerly pleasurable activities.  He 
reported low energy, a lack of motivation, and survivor's 
guilt.  He reported frustration with increasing physical 
limitations, but reported interest in bingo, church, 
volunteer work, and visiting with his children.

On mental status examination in April 1999, the examiner 
noted that the veteran was adequately groomed.  He exhibited 
rambling speech and needed frequent redirection.  However, 
the examiner found no evidence of significant cognitive 
impairment.  The examiner indicated below-average eye contact 
and a restricted range of affect.  He stated that the veteran 
meets the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV) criteria for chronic mild 
symptoms of PTSD.  The examiner explained that the veteran 
endured life-threatening experiences during the war to which 
he responded with feelings of helplessness and horror.  
Currently, he re-experiences the traumatic events.  He avoids 
stimuli associated with his stressors and has a numbing of 
general responsiveness.  He also has increased arousal.  The 
examiner noted, however, that symptoms of depression are 
related to physical limitations as well as to combat 
experiences.  He noted that the veteran did not appear 
significantly socially impaired given his large circle of 
friends and positive relationship with his wife and children.  
The examiner noted past lack of judgment associated with the 
veteran's previous history of alcohol abuse.  The diagnoses 
was chronic mild PTSD and alcohol dependence, in sustained 
remission for 8 years, and a Global Assessment of Functioning 
(GAF) score of 70 was assigned. 

By July 1999 rating decision, the RO established service 
connection for PTSD, assigning it a 50 percent evaluation, 
effective February 3, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. § 
4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
provides that a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes and 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
oneself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing DSM-IV].  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); also cited in Richard v. Brown, 9 Vet. App. 266 
(1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Under that provision, a veteran is entitled to the 
benefit of doubt when there is an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran is currently evaluated as 50 percent disabled.  
The 50 percent criteria under Code 9411 contemplate 
disability due to such symptoms as a flattened affect, 
circumstantial or circumlocutory speech, panic attacks more 
than once a week, impaired short and long-term memory, 
impaired judgment, impaired abstract thinking, disturbance of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

VA progress notes from October 1998, January 1999, and March 
1999 indicate that the veteran suffers from feelings of 
anxiety, depression, fatigue, insomnia, and anhedonia.  The 
veteran's speech is tangential but easy to redirect.  
However, the flashbacks, nightmares, and hypervigilance that 
he had soon after the war have diminished over the years.  
The clinical progress notes consistently describe the veteran 
as well groomed and appropriately dressed.  Moreover, 
although alcohol was noted to be a problem in the past, the 
veteran no longer drinks.  Fatigue was noted to be at least 
partially attributable to asthma.  Worry was said to be, at 
least in part, due to his wife's health and a fear of being 
alone.  

The April 1999 VA mental status examination revealed that the 
veteran has hobbies, maintains social contact with his 
friends, as well as a positive relationship with his family.  
The examiner stated that the veteran was not significantly 
socially impaired.  Further, the examiner found no evidence 
of hallucinations, delusions, or significant cognitive 
impairment.  Also, there is no evidence of suicidal, 
homicidal or psychotic ideation.  The examiner noted that 
depression is due to physical limitations and is not 
exclusively the result of combat experiences.  

The examiner diagnosed mild PTSD and assigned a GAF of 70, 
indicative of symptoms such as mild depression and insomnia 
with a good degree of functioning and meaningful personal 
relationships.  See Carpenter, 8 Vet. App. at 242.  

At no time did the various examiners note such symptoms as 
suicidal ideation; obsessive rituals which interfere with 
routine activities; near-continuous panic and depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
neglect of personal hygiene and appearance; spatial 
disorientation; difficulty adapting to stressful situations; 
or an inability to maintain effective relationships.  
Finally, although the veteran may arguably be said to exhibit 
intermittently illogical, obscure, or irrelevant speech, he 
is easily redirected to the matter at hand.  Thus, the 
criteria for a 70 percent evaluation have not been met, 
particularly when taken in tandem with the GAF score of 70 
which is indicative of mild symptomatology.  See 38 C.F.R. 
§ 4.130, Code 9411.  Thus, the veteran's claim for increase 
is denied, and as there is no indication of greater 
disability, there is no need to determine whether a 100 
percent rating is warranted.

ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The claims file contains a statement dated in May 1999 
apparently written by the veteran's son which indicates that 
he contracted malaria during World War II and that he has 
suffered relapses since that time.  According to the letter, 
the veteran was hospitalized for malaria and treated by Dr. 
R. Herron.  In a letter dated in June 1999, the veteran's 
wife indicates that malaria still affects his health.

The claims file contains no service medical records, and the 
RO has indicated that attempts to obtain such have been 
unsuccessful.  In addition, the claims file contains no 
medical evidence regarding a confirmed diagnosis of malaria 
or an opinion concerning the etiology and onset of the 
disease.

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A) (VCAA), VA must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
This includes informing the claimant of all the evidence 
needed to support his claim.  Additionally, VA must assist 
claimants in obtaining government and private records, and 
obtain a medical opinion when such an opinion is necessary to 
make a decision on a claim.  

From the information currently available, the Board cannot 
ascertain whether the veteran indeed has malaria and whether 
such, if present, had its onset in service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent guidance that is subsequently 
provided by VA, including, among other 
things, final regulations, General Counsel 
precedent opinions, and pertinent 
subsequent court decisions.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  If 
the RO finds that it cannot obtain the 
requested records, the RO should document 
its efforts.

3.  The RO should contact the veteran and 
ask that he provide particulars regarding 
the full names of treating physicians, 
addresses and dates of any treatment he 
may have received for malaria.  The RO 
should emphasize to the veteran that such 
medical information, if available, is 
necessary to support his claim.  After 
obtaining any necessary release, the RO 
should make reasonable efforts to obtain 
any such treatment records.

4.  Next, the RO should schedule the 
veteran for VA medical examination to 
determine the presence of any malaria 
residuals and, if present, an opinion as 
to its etiology and approximate date of 
onset.  The claims folder should be made 
available to the examiner for review 
before the examination.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of service connection for 
malaria.  If the benefit sought on appeal remains denied the 
veteran should be furnished a supplemental statement of the 
case and be given the opportunity to respond.  The veteran 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 



